385 U.S. 37 (1966)
JOS. SCHLITZ BREWING CO.
v.
UNITED STATES ET AL.
No. 486.
Supreme Court of United States.
Decided November 7, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA.
Leslie Hodson, Hammond E. Chaffetz, Joseph DuCoeur and Richard J. Archer for appellant.
Solicitor General Marshall and Assistant Attorney General Turner for the United States, and Burnham Enersen and Stephen Grant for General Brewing Corp., appellees.
Godfrey L. Munter, Jr., for Ray et al., as amici curiae, in support of appellant.
PER CURIAM.
The motion of Philip A. Ray et al., for leave to file a brief, as amici curiae, is granted.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE HARLAN is of the opinion that probable jurisdiction should be noted and would set the case for argument.